Citation Nr: 0124951	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for the cause of the veteran's death, 
including as a result of exposure to herbicides.

WITNESSES AT HEARING ON APPEAL

Appellant and T.R.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The veteran had active military service from November 1947 to 
November 1967.  He died in September 1997.  The appellant in 
this case is his widow.

This case comes before the Board from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in Muskogee, Oklahoma.  In June 2001, the 
appellant was accorded a personal hearing before the 
undersigned, who is the Board member assigned by the Chairman 
to conduct that hearing and to decide the appeal.  38 
U.S.C.A. § 7107(c) (West Supp. 2001).  A copy of the 
transcript is of record in the claims folder.

It appears that medical records may exist that might be 
pertinent to the claim for service connection for the cause 
of the veteran's death.  Specifically, April and May to June 
1997 Audie Murphy VA Medical Center (VAMC) reports noted 
admission to Muskogee VAMC in February 1997, during which the 
veteran had a liver biopsy that resulted in diagnosis of lung 
cancer.  Those February 1997 Muskogee VAMC records are not in 
the claims file and should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2), (3)).

The appellant's witness, who identified herself as a 
registered nurse familiar with chest x-rays, testified that 
the veteran was treated at Muskogee VAMC during or prior to 
1994 for pneumonia and that a chest x-ray during that 
treatment revealed a scar on the lung.  The witness testified 
that later biopsy of that scar tissue revealed squamous cell 
carcinoma of the lung.  The witness asserted, in essence, 
that a biopsy finding of cancer in a scar that was seen 
earlier during treatment of pneumonia is evidence of the 
presence of cancer when the scar was first seen.  She further 
argued that such a medical conclusion would permit 
application of the presumption of service connection for 
cancer related to exposure to Agent Orange, because it would 
establish the presence of cancer within the 30-year 
presumptive period of lung cancer in herbicide-exposed 
veterans.  See 38 C.F.R. § 3.307(a)(6)(ii) (2001).  The 
claims file does not contain Muskogee VAMC records of a 
biopsy of a chest scar, a report of a chest x-ray showing a 
scar on a lung, or any treatment for pneumonia during or 
prior to 1994.  There is a September 12, 1996, outpatient 
note referencing a March 1996 chest x-ray, which also is not 
of record.  There is a hiatus in the Muskogee VAMC records 
from November 1991 to April 1996.  The RO should obtain 
records from this period.  38 U.S.C.A. § 5103A(c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

The appellant testified that the veteran may have had private 
treatment prior to treatment at Muskogee VAMC, apparently 
meaning treatment for pneumonia.  She did not identify a 
treating facility or practitioner.  VA's duty to assist 
claimants to develop claims includes notifying the claimant 
of information and evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(5), (b)(2)).  Although the hearing 
record remained open for 60 days for the appellant to submit 
information or evidence regarding the veteran's treatment at 
a specific clinic, the reason for treatment at that clinic 
was not identified at the hearing.  To avoid ambiguity and 
ensure compliance with law and regulation, the appellant 
should be requested to submit information about the private 
treatment for pneumonia referenced at the hearing.

The RO adjudicated the instant claim as service connection 
for the cause of the veteran's death due to exposure to 
herbicides.  The RO addressed direct service connection, 
i.e., without reliance of a statutory presumption, by finding 
there to be no evidence of the immediate cause of death, lung 
cancer, in service, but did not include 38 C.F.R. § 3.303 in 
the statement of the case.  At a June 2001 Travel Board 
hearing, the appellant and her witness noted that the death 
certificate listed ulcerative colitis as a significant 
condition contributing to death.  The witness asserted that 
the ulcerative colitis began in service and contributed to 
the veteran's death, possibly as the primary site of the 
fatal cancer.  The claim for service connection for the cause 
of the veteran's death is a new claim, adjudicated without 
regard for the prior disallowance of the veteran's claim for 
service connection for status post-ileostomy ulcerative 
colitis.  38 C.F.R. § 20.1106 (2001).  Further adjudication 
of this claim should consider whether ulcerative colitis was 
service connected, and if so, the significance of such 
service connection in the context of the instant cause of 
death claim.  See 38 C.F.R. § 3.312 (2001).

Whereas the appellant has brought the veteran's post-
operative ulcerative colitis into issue, the record regarding 
it should be developed.  In March 1997, the late veteran 
reported that all of his treatment for conditions for which 
he had claimed benefits were treated at Muskogee VAMC, 
"[b]esides recently at the Muskogee Regional Medical Center 
. . . on 3-13-97[.]"  He did not identify the condition for 
which he was treated.  The appellant should be notified to 
provide necessary information and authorization to enable VA 
to request those records.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(5), (b)(2)).

Finally, as regards the potential application of a statutory 
presumption regarding lung cancer due to exposure to 
herbicides in adjudicating the instant claim, the appellant 
disputed the RO finding that the veteran did not serve in 
Vietnam.  Service personnel records reveal the veteran had a 
one-day mission to Saigon, and the appellant testified there 
were more than one.  Regulation provides that the statutory 
presumption for diseases resulting from herbicide exposure 
applies to duty that included "visitation" to Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2001).  On 
readjudication, the RO should consider these regulations as 
they apply to this case.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant of the necessity 
to provide signed authorization for the 
release of information from Muskogee 
Regional Medical Center, 300 Rockefeller 
Drive, West Muskogee, for treatment of 
the veteran in March 1997.  Also inform 
her of the necessity to inform VA of the 
name and address of any provider of 
private treatment of the veteran for 
pneumonia during or prior to 1994 and to 
provide signed authorization for the 
release of information from such 
provider.  Associate any information 
obtained with the claims file.

2.  Obtain VA outpatient and inpatient 
records from Muskogee VAMC from November 
1991 to the time of the veteran's death, 
including reports of February 1997 liver 
biopsy, any reports of lung biopsies and 
of chest x-ray studies, and of any 
treatment for pneumonia.  Associate any 
information obtained with the claims 
file.

3.  If and only if execution of 
instruction 1 or instruction 2 produces 
evidence of a scar on the lung during or 
prior to 1994 and biopsy or other medical 
evidence that that scar was cancerous, 
obtain a medical opinion whether those 
facts as likely as not show that the 
veteran had lung cancer during or prior 
to 1994.  If it is necessary to obtain 
such an opinion, provide the reviewer the 
claims file for review.

4.  If and only if the evidence 
establishes service connection for 
ulcerative colitis, obtain a medical 
opinion (1) whether it is as likely as 
not that ulcerative colitis, status post-
ileostomy, causally contributed to the 
immediate cause of the veteran's death or 
combined with it to cause death; (2) 
whether it is as likely as not that the 
lung cancer was so overwhelming that 
death would have resulted even if the 
veteran had not had ulcerative colitis, 
status post-ileostomy; and (3) whether it 
is as likely as not that ulcerative 
colitis, status post-ileostomy, was of 
such severity that it materially 
accelerated death.  If it is necessary to 
obtain such opinions, provide the 
reviewer the claims file for review.

5.  Readjudicate the claim for service 
connection for the cause of the veteran's 
death, considering all theories of 
entitlement, including as resulting from 
exposure to herbicides and direct service 
connection (including the theory based on 
alleged service-connection of ulcerative 
colitis).  Regarding consideration of 
exposure to herbicides, adjudication 
should consider 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 3.313 about 
"visitation" to Vietnam, if the 
evidence establishes that lung cancer 
became manifest to the requisite degree 
within the requisite time for presumptive 
purposes.  If the claim remains denied, 
provide the appellant, and her 
representative should she then have one, 
a supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


